DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 1-13 are pending. Claims 4, 5, 7, 8, 11, and 12 are withdrawn. Claims 1-3, 6, 9, 10, and 13 are under consideration in this action.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10 and 13) and the species polyisobutylene in the reply filed on November 14, 2022 is acknowledged.
Claims 4, 5, 7, 8, 11, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 14, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (Tan) (PSTT, of record), Hille et al. (Hille) (US 2004/0241219 A1; of record), Wessel et al. (Wessel) (US 2013/0053420 A1; of record), and Aung-Din (US 2015/0111930 A1; published Apr. 23, 2015).
Applicant claims a transdermal therapeutic system for cutaneous administration of fampridine comprising an active ingredient-impermeable backing layer, a pressure-sensitive adhesive reservoir layer and optionally a detachable protective layer, wherein the pressure-sensitive adhesive layer contains fampridine and at least one matrix polymer, wherein the matrix polymer(s) contain no free carboxylic acid and/or carboxylate groups and wherein the content of fampridine in the matrix polymer is < 5% by weight.

Tan discloses that adhesives are a critical component in transdermal drug delivery (TDD) devices (abstract). In practice, pressure-sensitive adhesives (PSAs) are preferred (pg.60, col.2, para.3). TDD systems, compared to their corresponding classical oral or injectable dosage form counterparts, offer many advantages, such as improved systemic bioavailability of the pharmaceutical active ingredients; controlled, constant drug delivery profile (controlled zero-order absorption); reduced dose frequency compared to convention oral dosage forms; longer duration of therapeutic action from a single application; and reversible action (e.g., patches can be removed to reverse any adverse effects that may be caused by overdosing (pg.60, col.2, para.2).
Two known transdermal drug delivery system designs are the liquid reservoir design and the polymer matrix design. The liquid reservoir design consists of a drug-loaded reservoir located between an impermeable backing film and a rate-controlling membrane, and a skin-contacting PSA layer. The polymer matrix design is similar to the liquid reservoir-type design, but instead of a continuous adhesive layer, has a peripheral ring of adhesive that is located around the edge of the patch. As shown in Figure 1(d), the polymer matrix design has an impermeable backing layer, and a drug-polymer matrix with a pressure-sensitive adhesive surrounding the drug-polymer matrix (combined reading on a pressure-sensitive adhesive reservoir layer) (Fig.1(c)-(d); pg.62, col.2, para.3-4). Tan discloses that three types of PSAs are commonly used in TDD devices: polyisobutylenes (PIBs), polysiloxanes (silicones), and polyacrylate copolymers (acrylics) (pg.62, col.2, para.6).
Polyisobutylenes are elastomeric polymers that are commonly used as PSAs, both as primary-base polymers and as tackifiers. Their molecular structure leads to chemical inertness and good resistance to weathering, ageing, heat, and chemicals. Their stability, inertness, and broad acceptance in FDA-regulated applications means that PIBs are a good candidate adhesive for use in TDD devices (p.63, col.1, para.2).
The adhesives are intended to function to hold the TDD devices in intimate contact with the skin for periods of up to 7 days (pg.68, col.2, para.3).

Tan does not appear to explicitly disclose the inclusion wherein the pressure-sensitive adhesive layer contains fampridine, and wherein the content of fampridine in the matrix polymer is < 5% by weight. Hille, Wessel, and Aung-Din are relied upon for this disclosure. Their teachings are set forth herein below.

Hille discloses transdermal therapeutic systems consisting of a rear layer, a protective layer, and an active-substance-containing polymer layer (abstract). Hille discloses that in such systems, the active ingredient is known to be present in the polymer matrices in an amount of about 2 wt.% (para.0043).
Aung-Din discloses a method of treating a disease state or condition in humans comprising administering 4-aminopyridine (fampridine), wherein the fampridine is incorporated into a sustained release transdermal delivery system which is capable of delivering the drug through the skin of a human patient over a 24-hour period, the transdermal delivery system being capable of delivering the drug in such amounts for a time period from about 1-7 days (Aung Din claim 31).
Wessel discloses that 4-aminopyridine (fampridine) is known to be administered topically (e.g., transdermally, patch) (abstract; para.0014, 0125). In a method of treating one or more symptoms of multiple sclerosis, the total daily therapeutic amount of fampridine administered is about 10-35 mg (para.0072, 0076).

One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Tan, Aung-Din, and Wessel and include fampridine as the drug in the drug-polymer matrix of Tan’s polymer matrix design TDD system so that it delivers about 10-35 mg of fampridine daily. One of ordinary skill in the art would have been motivated to do so in order to provide the benefits of TDD system delivery for delivery of daily therapeutically effective amount of fampridine, such as improved systemic bioavailability of the pharmaceutical active ingredients; controlled, constant drug delivery profile (controlled zero-order absorption); reduced dose frequency compared to convention oral dosage forms; longer duration of therapeutic action from a single application; and reversible action (Tan). One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Aung-Din and Wessel disclose that fampridine is known to be delivered topically via a transdermal delivery system.
Furthermore, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Tan, Aung-Din, and Wessel with the teachings of Hille and load fampridine in Tan’s drug-polymer matrix in an amount of about 2 wt.% of the matrix polymer. One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so Hille establishes that such a loading amount of active pharmaceutical ingredient is known and conventional for TDDs having a polymer matrix design. Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In the instant case, one of ordinary skill in the art would have been motivated and found it prima facie obvious before the effective filing date of the instant invention to engage in routine optimization to determine the optimal or desired amount of fampridine to load into the drug-polymer matrix based on art-recognized factors such as the desired dosage rate based on the patient size and condition being treated, and the length of treatment with the single patch. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (Tan) (PSTT, of record), Hille et al. (Hille) (US 2004/0241219 A1; of record), Aung-Din (US 2015/0111930 A1; published Apr. 23, 2015), and Wessel et al. (Wessel) (US 2013/0053420 A1; of record) as applied to claims 1, 2, 6, 9, 10, and 13 set forth above, further in view of Hoffmann (US 6,139,868; published Oct. 31, 2000).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the active ingredient-impermeable backing layer is constructed from a composite material and comprises a film with aluminum vapor deposited therein.

	The teachings of Tan, Hille, Aung-Din, and Wessel and the motivation for their combination as they apply to claims 1, 2, 6, 9, 10, and 13 are set forth above and incorporated herein.

	The combined teachings of Tan, Hille, Aung-Din, and Wessel do not appear to explicitly disclose wherein the active ingredient-impermeable backing layer is constructed from a composite material and comprises a film with aluminum vapor deposited therein. Hoffmann is relied upon for this disclosure. The teachings of Hoffmann are set forth herein below.

	Hoffmann discloses a pressure sensitive adhesive material for drug delivery which comprises an active ingredient-impermeable backing layer, which is made up of a composite material (polyester film). Aluminum is vapor deposited on one side of the film (col.7, ln.1-32). Hoffman discloses that the application of the active substance impermeable covering layer makes it possible to obtain in a satisfactory manner well dosed plasters (col.7, ln.37-41).

	As discussed above, the combined teachings of Tan, Hille, Aung-Din, and Wessel are directed to a TDD system comprising fampridine. The TDD system includes an impermeable backing layer. One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Tan, Hille, Aung-Din, and Wessel with the teachings of Hoffmann and try Hoffmann’s impermeable backing comprising a composite material (polyester film), which is aluminum vapor deposited on one side, as the impermeable backing component of the TDD system of the combined teachings of Tan, Hille, Aung-Din, and Wessel, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as Hoffmann discloses that such materials are known in the art for use in pressure sensitive adhesive patches uses for drug delivery, and allows for obtaining well-dosed patches.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.


Conclusion
Claims 1-3, 6, 9, 10, and 13 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616